DETAILED ACTION
This action is in response to applicant’s amendment filed on 23 November 2021.  Claims 1, 3-15, 17-29, and 31-66 are now pending in the present application and claims 43-63 are withdrawn and claims 2, 16, and 30 are canceled.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

  
Election/Restrictions
Claims 43-63 a withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 January 2020.










Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-15, 17-29, 31-42, and 64-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herschberg et al. (hereinafter Herschberg) (US 2003/0022657 A1) in view of further support Bucher (US 2004/0039829 A1).
Regarding claims 1, 15, and 29, Herschberg discloses a wireless computing apparatus, designed to be mobile, and configured to perform one or more remote services { (see pg. 4, [0086, 0088]; abstract; Fig. 1a) }, comprising:
a processor { (see pg. 4, [0086, 0088]; abstract; Fig. 1a) }; and
a memory device having stored therein computer-executable instructions designed to cause the processor to perform operations including { (see pg. 4, [0086, 0088]; abstract; Fig. 1a) }:
determining that a message received from a remote source by the wireless computing apparatus is a service message for the wireless computing apparatus { (see pg. 1, [0007, lines 7-9; 0009, lines 7-13]; pg. 4, [0093, 0095]), where the system has required applications and optional applications that the user has the option to download (see pg. 4, [0086, 0088]; Fig. 1a) };
automatically requesting in response to determining that the message received is a service message, and obtaining further instructions from the remote source, wherein the further instructions are directed to an action for at least one service selected from the group Note #1: The claim recites the limitation “at least one service” which is alternative language that presents alternative option(s) that can be interpreted as one service only, and thus indicating only an update service in which the other services are excluded and not selected.  Note #2: See MPEP § 2144.04(III).  [In re  Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)…The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).];  Note #3: See MPEP § 2117(I)-(II). }; and
performing the action on the wireless computing apparatus { (see pg. 1, [0007, lines 7-9; 0009, lines 7-13]; pg. 4, [0093, 0095]; pg. 9, [0172, lines 4-6]), where the system provides the required applications and list of optional applications that the user has the option to download (see pg. 10, [0181, lines 1-2]; pg. 4, [0086, 0088]; Fig. 1a) }.  Herschberg inexplicitly discloses having the feature(s) of wherein the further instructions are directed to an action for at least one service selected from the group consisting of automatic memory backup services.  However, in the alternative, the examiner maintains that the feature(s) wherein the further instructions are directed to an action for at least one service selected from the group consisting of automatic memory backup services was well known in the art, as taught by Bucher.
As further alternative support in the same field of endeavor, Bucher discloses the feature(s) wherein the further instructions are directed to an action for at least one service Note #2 - See MPEP § 2144.04(III).  [In re  Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)…The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).]  }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Herschberg as further alternatively supported by Bucher to have the feature(s) wherein the further instructions are directed to an action for at least one service selected from the group consisting of automatic memory backup services, in order to provide a method of remotely storing data between computers or devices, as taught by Bucher (see pg. 1, [0009]).
Regarding claims 3, 17, and 31, Herschberg discloses the wireless computing apparatus of claim 1, wherein the action associated with an update service comprises: requesting available updates; receiving an update catalog of available updates, wherein the updates are selected from the group consisting of discretionary updates and mandatory updates; receiving and installing any mandatory updates; and depicting, in a user-selectable manner, representations of any relevant discretionary updates { (see pg. 1, [0007, lines 7-9; 0009, lines 7-13]; pg. 4, [0093, 0095]; pg. 9, [0172, lines 4-6]), where the system provides the required applications and list of optional applications that the user has the option to download (see pg. 10, [0181, lines 1-2]; pg. 4, [0086, 0088]; Fig. la), and the system prompts 
Regarding claims 4, 18, and 32, Herschberg discloses the wireless computing apparatus of claim 3, wherein the action associated with an update service further comprises: enabling a user of the wireless computing apparatus to select a discretionary update from the representations; and obtaining and installing the selected discretionary update { (see pg. 1, [0007, lines 7-9; 0009, lines 7-13]; pg. 4, [0093, 0095]; pg. 9, [0172, lines 4-6]), where the system provides the required applications and list of optional applications that the user has the option to download (see pg. 10, [0181, lines 1-2]; pg. 4, [0086, 0088]; Fig. 1a) }.
Regarding claims 5, 19, and 33, Herschberg discloses the wireless computing apparatus of claim 3, wherein the action associated with an update service further comprises the wireless computing apparatus determining, prior to the depicting, that a discretionary update is relevant, based on a current state of the wireless computing apparatus { (see pg. 1, [0007, lines 7-9; 0009, lines 7-13]; pg. 4, [0093, 0095]; pg. 9, [0172, lines 4-6]), where the system provides the required applications and list of optional applications that the user has the option to download (see pg. 10, [0181, lines 1-2]; pg. 4, [0086, 0088]; Fig. 1a), and the system prompts a user to select optional applications for download in which the system must automatically select and install available applications in order to present to the user version updates of the application for the user to select as evidenced by the fact that one of ordinary 
Regarding claims 6, 20, and 34, Herschberg discloses the wireless computing apparatus of claim 5, wherein the current state comprises software currently installed on the wireless computing apparatus { (see pg. 1, [0007, lines 7-9; 0009, lines 7-13]; pg. 4, [0093, 0095]; pg. 9, [0172, lines 4-6]; pg. 10, [0181, lines 1-2]; pg. 4, [0086, 0088]; Fig. 1a) }.
Regarding claims 7, 21, and 35, Herschberg discloses the wireless computing apparatus of claim 1, wherein the performing occurs automatically upon receipt of the further instructions { (see pg. 1, [0007, lines 7-9; 0009, lines 7-13]; pg. 4, [0093, 0095]; pg. 9, [0172, lines 4-6]; pg. 10, [0181, lines 1-2]; pg. 4, [0086, 0088]; Fig. 1a) }.
Regarding claims 8, 22, and 36, Herschberg discloses the wireless computing apparatus of claim 7, wherein a user of the wireless computing apparatus is not informed about the performing { (see pg. 1, [0007, lines 7-9; 0009, lines 7-13]; pg. 4, [0093, 0095]; pg. 9, [0172, lines 4-6]; pg. 10, [0181, lines 1-2]; pg. 4, [0086, 0088]; Fig. 1a) }.
Regarding claims 9, 23, and 37, Herschberg discloses the wireless computing apparatus of claim 1, wherein the action associated with an automatic memory backup service comprises automatically backing up at least a portion of a memory of the wireless computing apparatus { (see pg. 1, [0007, lines 7-9; 0009, lines 7-13]; pg. 4, [0093, 0095]; pg. 9, [0172, lines 4-6]; pg. 10, [0181, lines 1-2]; pg. 4, [0086, 0088]; Fig. 1a) }.
Regarding claims 10, 24, and 38, Herschberg discloses the wireless computing apparatus of claim 1, wherein the action associated with an update service comprises erasing a portion of a memory of the wireless computing apparatus { (see pg. 1, [0007, lines 7-9; 
Regarding claims 11, 25, and 39, Herschberg discloses the wireless computing apparatus of claim 10, wherein the erasing comprises erasing, as a mandatory update, a program that the wireless computing apparatus is not authorized to have { (see pg. 1, [0007, lines 7-9; 0009, lines 7-13]; pg. 4, [0093, 0095]; pg. 9, [0172, lines 4-6]; pg. 10, [0181, lines 1-2]; pg. 4, [0086, 0088]; Fig. 1a) }.
Regarding claims 12, 26, and 40, Herschberg discloses the wireless computing apparatus of claim 1, wherein the action associated with a mobile service comprises locking the wireless computing apparatus { (see pg. 1, [0007, lines 7-9; 0009, lines 7-13]; pg. 4, [0093, 0095]; pg. 9, [0172, lines 4-6]; pg. 10, [0181, lines 1-2]; pg. 4, [0086, 0088]; Fig. 1a) }.
Regarding claims 13, 27, and 41, Herschberg discloses the wireless computing apparatus of claim 1, wherein the action associated with a mobile service comprises erasing data contained in at least one memory device of the wireless computing apparatus { (see pg. 1, [0007, lines 7-9; 0009, lines 7-13]; pg. 4, [0093, 0095]; pg. 9, [0172, lines 4-6]; pg. 10, [0181, lines 1-2]; pg. 4, [0086, 0088]; Fig. 1a) }.
Regarding claims 14, 28, and 42, Herschberg discloses the wireless computing apparatus of claim 1, wherein the action associated with a mobile service comprises one or more security-related actions { (see pg. 1, [0007, lines 7-9; 0009, lines 7-13]; pg. 4, [0093, 0095]; pg. 9, [0172, lines 4-6]; pg. 10, [0181, lines 1-2]; pg. 4, [0086, 0088]; Fig. 1a) }.
Regarding claims 64, 65, and 66, Herschberg discloses the wireless computing apparatus of claim 1, wherein the operations further include: determining whether the .

Terminal Disclaimer
The terminal disclaimer filed on 08 June 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
U.S. Patent No. 10,057,415 B2
has been reviewed and is accepted.  The terminal disclaimer has been recorded.














Response to Arguments
 	Applicant's arguments with respect to claims 1, 3-15, 17-29, 31-42, and 64-66 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
01 December 2021